               Case 19-10729-MFW              Doc 385        Filed 07/29/19       Page 1 of 10



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
ORCHIDS PAPER PRODUCTS
COMPANY, et al.,1                                         Case No. 19-10729 (MFW)

                 Debtors.                                 (Jointly Administered)

                                                          Objection Deadline: August 5, 2019 at 4:00 p.m. (ET)
                                                          Hearing Date: August 12, 2019 at 1:00 p.m. (ET)



               MOTION OF DEBTORS FOR ENTRY OF AN ORDER
    EXTENDING THE EXCLUSIVITY PERIODS FOR THE FILING OF A CHAPTER 11
            PLAN AND SOLICITATION OF ACCEPTANCES THEREOF

         The above-captioned debtors and debtors in possession (the “Debtors”) hereby move (the

“Motion”) pursuant to section 1121(d) of title 11 of the United States Code (the “Bankruptcy

Code”), for entry of an order substantially in the form attached hereto as Exhibit A (the

“Proposed Order”) extending the periods during which the Debtors have the exclusive right to

file a chapter 11 plan (the “Exclusivity Period”) and to solicit acceptances thereof (the

“Exclusive Solicitation Period”) by ninety days through and including October 28, 2019, and

December 30, 2019, respectively. In further support of the Motion, the Debtors, by and through

their undersigned counsel, respectfully represent:

                                     JURISDICTION AND VENUE

         1.      This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This is a core proceeding under 28 U.S.C. §


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
Tennessee 37027.


69236219.2
              Case 19-10729-MFW          Doc 385     Filed 07/29/19     Page 2 of 10



157(b). Under Local Rule 9013-1(f), the Debtors consent to entry of a final order under Article

III of the United States Constitution. Venue of these cases and the Motion in this district is proper

under 28 U.S.C. §§ 1408 and 1409.

         2.    The statutory predicate for the relief requested herein is Bankruptcy Code section

1121(d).

                               PROCEDURAL BACKGROUND

         3.    On April 1, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court commencing a case for relief under chapter 11 of the Bankruptcy Code (the

“Chapter 11 Cases”). The factual background regarding the Debtors, including their business

operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

Cases, is set forth in detail in the Declaration of Richard S. Infantino, Interim Chief Strategy

Officer of Orchids Paper Products Company, in Support of Chapter 11 Petitions and First Day

Pleadings [Docket No. 19] (the “First Day Declaration”), which is fully incorporated herein by

reference.

         4.    The Debtors have continued to manage and operate their business as debtors in

possession pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has

been requested in the Chapter 11 Cases. On April 15, 2019, the Official Committee of Unsecured

Creditors (the “Committee”) was appointed by the Office of the United States Trustee [Docket

No. 65].

         5.    On July 15, 2019, the Court entered the Order (I) Approving the Sale of

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and

Interests, (II) Authorizing the Assumption and Assignment of Contracts and Leases, and (III)

Granting Related Relief [Docket No. 362] (the “Sale Order”), pursuant to which, among other



                                                 2
69236219.2
              Case 19-10729-MFW         Doc 385     Filed 07/29/19     Page 3 of 10



things, the Court approved the sale of substantially all of the Debtors’ assets (the “Sale”) to the

Cascades US Holding Inc. (the “Purchaser”).

         6.    While the Sale has not yet closed, the Debtors have begun the process of

formulating, negotiating, and drafting a chapter 11 plan of liquidation to ensure the payment of

administrative and priority claims, subject to agreed-upon budgets with the Committee and

Orchids Investment, LLC. The Debtors intend to file a plan of liquidation and pursue

confirmation on a timeline agreeable to the Committee and the Orchids Investment, LLC.

                                    RELIEF REQUESTED

         7.    The Debtors respectfully request, pursuant to Bankruptcy Code section 1121(d), a

ninety day extension of (i) the Exclusivity Period through and including October 28, 2019, and

(ii) the Exclusive Solicitation Period through and including December 30, 2019, in each case,

without prejudice to any party in interest’s rights to seek to reduce or increase such periods in

accordance with Bankruptcy Code section 1121(d). The Debtors’ initial Exclusivity Period and

Exclusive Solicitation Period are currently set to expire on July 30, 2019 and September 30,

2019, respectively.

                                     BASIS FOR RELIEF

         8.    Pursuant to Bankruptcy Code section 1121(d), the Court may extend exclusive

periods “for cause.” See 11 U.S.C. § 1121(d) (“[O]n request of a party in interest made within the

respective periods specified in subsections (b) and (c) of this section and after notice and a

hearing, the court may for cause reduce or increase the 120-day period or the 180- day period

referred to in this section.”). However, the 120-day period “may not be extended beyond a date

that is 18 months after the [petition] date” and the 180-day period “may not be extended beyond

a date that is 20 months after the [petition] date.” Id. §§ 1121(d)(2)(A), (B). The Bankruptcy

Code neither defines “cause” for purposes of section 1121(d), nor establishes formal criteria for

                                                3
69236219.2
              Case 19-10729-MFW          Doc 385     Filed 07/29/19      Page 4 of 10



an extension of the exclusive periods. The legislative history of Bankruptcy Code section 1121

indicates, however, that “cause” is intended to be a flexible standard that balances the competing

interests of a debtor and its creditors. See H.R. Rep. No. 95-595, at 231- 32 (1978), reprinted in

1978 U.S.C.C.A.N. 5787, 6191 (noting that Congress intended to give bankruptcy courts great

flexibility to protect a debtor’s interests by allowing a debtor an unimpeded opportunity to

negotiate settlement of debts without interference from other parties in interest).

         9.    In exercising its broad discretion to determine whether “cause” exists, a

bankruptcy court should be guided by a variety of factors. See In re Borders Grp., Inc., 460 B.R.

818, 821−22 (Bankr. S.D.N.Y. 2011) (“The determination of cause under section 1121(d) is a

fact-specific inquiry and the court has broad discretion in extending or terminating exclusivity.”);

In re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006) (identifying

objective factors courts historically have considered in determining whether cause exists to

extend or terminate exclusivity); see also In re McLean Indus., Inc., 87 B.R. 830, 834 (Bankr.

S.D.N.Y. 1987) (identifying factors used by courts to determine whether cause exists to extend

exclusivity). These factors are not exhaustive and include, without limitation:

               i.      the size and complexity of the debtor’s case;

               ii.     the necessity for sufficient time to permit the debtor to negotiate a chapter
                       11 plan and prepare adequate information;

               iii.    the existence of good faith progress towards reorganization;

               iv.     the fact that the debtor is paying its bills as they become due;

               v.      whether the debtor has demonstrated reasonable prospects for filing a
                       viable plan;

               vi.     whether the debtor has made progress in negotiations with its creditors;

               vii.    the amount of time which has elapsed in the case;




                                                 4
69236219.2
               Case 19-10729-MFW          Doc 385      Filed 07/29/19      Page 5 of 10



                viii.   whether the debtor is seeking an extension of exclusivity in order to
                        pressure creditors to submit to the debtor’s reorganization demands; and

                ix.     whether an unresolved contingency exists.

See, e.g., In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 183 (Bankr. D.N.J. 2002);

McLean Indus. Inc., 87 B.R. at 834; Adelphia Commc’ns, 352 B.R. at 587 (noting that the nine

factors listed above are “objective factors which courts historically have considered in making

determinations of this character”); see also Borders, 460 B.R. at 822 (evaluating the nine factors

set forth in Adelphia to hold that debtor established cause to extend exclusivity); accord In re

Express One, 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (identifying all of the nine factors as

relevant in determining whether cause exists to extend exclusivity); In re United Press Int’l, Inc.,

60 B.R. 265, 269 (Bankr. D.D.C. 1986) (holding that the debtor showed cause to extend

exclusive period based upon certain of the nine factors). The above factors are not the exclusive

bases for the exercise of the Court’s discretion to extend exclusive periods. See Adelphia

Commc’ns, 352 B.R. at 586-87.

         10.    Not all factors are relevant in every case, and a finding that any one of these

factors exists may justify extending a debtor’s exclusive periods. See Express One, 194 B.R. at

100 (finding only some of the factors relevant in determining whether cause exists to extend

exclusivity); see also In re Dow Corning Corp., 208 B.R. 661, 670 (Bankr. E.D. Mich. 1997)

(“When the Court is determining whether to terminate a debtor’s exclusivity, the primary

consideration should be whether or not doing so would facilitate moving the case forward. And

that is a practical call that can override a mere toting up of the factors.”).

         11.    Moreover, courts routinely grant a debtor’s first request for an extension. See, e.g.,

In re Apex Pharm., Inc., 203 B.R. 432, 441 (N.D. Ind. 1996) (“It is true that during the initial

120-day period in which debtors have an exclusive right to file a plan of reorganization . . . the


                                                   5
69236219.2
                 Case 19-10729-MFW        Doc 385      Filed 07/29/19    Page 6 of 10



bankruptcy courts apply a lesser standard in determining whether the burden of showing ‘a

reasonable possibility of a successful reorganization within a reasonable time’ has been

satisfied.”) (citation omitted); In re Borders Grp., Inc., 460 B.R. 818, 825 (Bankr. S.D.N.Y.

2011) (same); In re MSR Resort Golf Course LLC, No. 11-10372 (SHL) (Bankr. S.D.N.Y.), Hr’g

Tr. June 29, 2011, 77:19–25 (same); In re Cengage Learning, Inc., No. 13-44106 (ESS) (Bankr.

E.D.N.Y.), Hr’g Tr. Oct. 25, 2013, 64:4–7 (emphasizing that it is “important to note” that “[t]his

is the first request”).

         12.      Congress incorporated these exclusivity periods into the Bankruptcy Code to

afford a debtor a full and fair opportunity to propose a chapter 11 plan and enable solicitation of

acceptances of the plan without the deterioration and disruption of a debtor’s business that might

be caused by the filing of multiple competing plans. Indeed, the primary objective of a chapter

11 case is the formulation, confirmation, and consummation of a consensual chapter 11 plan. As

detailed above, the Debtors have been working with the Committee and Orchids Investment,

LLC on formulating a consensual plan of liquidation, and the Debtors have made substantial

progress towards, and intend to achieve, this objective.

                   CAUSE EXISTS TO EXTEND THE EXCLUSIVE PERIODS

         13.      Cause exists to grant the Debtors’ requested extensions of the exclusivity periods.

The extensions are necessary and appropriate for the Debtors to have the opportunity

contemplated by the Bankruptcy Code to implement a plan of liquidation. As set forth below, the

requested extensions are appropriate, in the best interest of the Debtors’ stakeholders, and

consistent with the intent and purpose of chapter 11.

A.           The Chapter 11 Cases are Large and Complex

         14.      The Debtors’ Chapter 11 Cases are both sizeable and complex. As of and since



                                                   6
69236219.2
                    Case 19-10729-MFW          Doc 385     Filed 07/29/19      Page 7 of 10



the Petition Date, the Debtors are customer focused, national suppliers of high-quality consumer

tissue products. The Debtors supply consistent, high quality, and competitively priced products,

backed by a flexible and integrated manufacturing base. The Debtors also operate in a highly

regulated industry on account of being a public company. The size and complexity of these

Chapter 11 Cases provide sufficient cause for the Court to extend the Exclusivity Period and the

Exclusive Solicitation Period (collectively, hereinafter the “Exclusivity Periods”).

B.        Substantial Good Faith Progress has been Made to Achieve the Objectives of
          Chapter 11

          15.        Since the Petition Date, the Debtors have made substantial and meaningful

progress under chapter 11, including obtaining court approval of the Sale of substantially all of

the Debtors’ assets, and administering the Chapter 11 Cases efficiently and economically.

          16.        In the four months following the Petition Date, the Debtors have, among other

things:

                •    Secured first-day relief to continue operating their businesses including
                     authorization (i) to continue using the existing cash management system, (ii) to
                     pay employee wages, (iii) to maintain and pay insurance policies, (iv) to pay
                     various critical trade vendors, (v) to pay prepetition taxes and fees, (vi) to prohibit
                     utility providers from altering, refusing, or discontinuing service, (vii) maintain
                     and administer existing customer programs, (viii) pay freight forwarders, carriers,
                     and warehousemen, and (ix) to obtain secured post-petition financing;

                •    Filed the Debtors’ schedules of assets and liabilities, statement of financial affairs,
                     and monthly operating reports;

                •    Maintained and administered the Debtors’ customer programs;

                •    Rejected some leases and executory contracts determined unnecessary to the
                     Debtors’ continued business and/or restructuring goals;

                •    Established a claims bar date; and

                •    Obtained court approval of the Sale of substantially all of the Debtors’ assets.

          17.        The Debtors have clearly made progress to achieve the objectives of chapter 11

                                                       7
69236219.2
               Case 19-10729-MFW        Doc 385      Filed 07/29/19     Page 8 of 10



and the requested extensions of the Exclusivity Periods are justified and well deserved.

C.       The Debtors Need Sufficient Time to Negotiate and Finalize a Plan

         18.    As detailed herein, since Petition Date, the Debtors and their professionals have

smoothly transitioned into chapter 11 and conducted a successful Sale process. Considering the

progress made, coupled with the Debtors’ willingness to work cooperatively with the Committee,

Orchids Investment, LLC, and other parties in interest, it is reasonable and appropriate for the

Debtors to be granted additional time to negotiate and finalize a chapter 11 plan of liquidation.

D.       The Debtors are Not Seeking to Use Exclusivity to Pressure Creditors to Submit
         to the Debtors’ Demands

         19.    This is the Debtors’ first request for an extension of the Exclusivity Periods. The

Debtors’ conduct in these Chapter 11 Cases, particularly in connection with the ongoing

discussions with their stakeholders, demonstrates that the Debtors are acting in a transparent

manner and are not seeking an extension of the Exclusivity Periods to artificially delay the

administration of these Chapter 11 Cases. To that end, the Debtors, the Committee, and Orchids

Investment, LLC continue to work together to try to reach consensus on a proposed plan of

liquidation.

E.       The Debtors are Paying Their Debts as They Come Due and have the Ability to
         Continue to Do So

         20.    Bankruptcy courts considering an extension of exclusivity also may assess a

debtor’s liquidity and ability to pay costs and expenses of administration. Adelphia Commc’ns,

352 B.R. at 587. The Debtors have timely paid quarterly fees to the United States Trustee, and all

other administrative obligations in the ordinary course of business. In addition, the Debtors have

sufficient liquidity to continue paying administrative expenses as they become due and will

continue to make such payments.



                                                 8
69236219.2
               Case 19-10729-MFW         Doc 385     Filed 07/29/19     Page 9 of 10



F.       The Requested Extension is in the Best Interests of the Debtors’ Estates and Will
         Not Prejudice Creditors

         21.    The Debtors’ requested extension is intended to allow the Debtors to work

cooperatively with their key constituents toward the goal of finalizing and file a consensual plan

of liquidation in the most cost-efficient manner possible manner. Given the limited extension

requested and the circumstances described herein, the extension aligns with the intent and

purpose of Bankruptcy Code section 1121 and should be granted.

                                         CONCLUSION

         22.    For the reasons stated herein, the requested extension of the Exclusivity Periods is

warranted and necessary to afford the Debtors a meaningful opportunity to continue to pursue the

chapter 11 liquidation process as contemplated by the Bankruptcy Code. Accordingly, the

Debtors should be afforded a full, fair, and reasonable opportunity to continue to work towards

confirmation of a plan of liquidation and the Exclusivity Periods should be extended as

requested.

                                             NOTICE

         23.    Notice of this Motion will be given to the following parties: (a) the Office of the

United States Trustee; (b) the Prepetition First Lien Lender and DIP Lender; (c) Official

Committee of Unsecured Creditors; and (d) all persons and entities that have filed a request for

service of filings in these Chapter 11 Cases pursuant to Bankruptcy Rule 2002. In light of the

nature of the relief requested herein, the Debtors submit that no other or further notice is

necessary.

                                     NO PRIOR REQUEST
         24.    No previous request for the relief sought herein has been made by the Debtors to

this or any other court.


                                                 9
69236219.2
             Case 19-10729-MFW          Doc 385       Filed 07/29/19    Page 10 of 10



         WHEREFORE, the Debtors respectfully request that the Court: (i) enter the Proposed

Order in substantially the same form as that attached as Exhibit A, granting the relief requested

herein; and (ii) provide such other relief as the Court deems appropriate and just.

Dated: July 29, 2019                          Respectfully submitted,
       Wilmington, Delaware
                                              POLSINELLI PC

                                               /s/ Shanti M. Katona
                                              Christopher A. Ward (Del. Bar No. 3877)
                                              Shanti M. Katona (Del. Bar No. 5352)
                                              Brenna A. Dolphin (Del. Bar No. 5604)
                                              222 Delaware Avenue, Suite 1101
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-0920
                                              Facsimile: (302) 252-0921
                                              cward@polsinelli.com
                                              skatona@polsinelli.com
                                              bdolphin@polsinelli.com

                                              -and-

                                              Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                              150 North Riverside Plaza
                                              Chicago, Illinois 60606
                                              Telephone: (312) 873-3626
                                              Facsimile: (312) 810-1810
                                              jswitzer@polsinelli.com

                                              Counsel to the Debtors and
                                              Debtors in Possession




                                                10
69236219.2
